Citation Nr: 1035631	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-39 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.

2.  Entitlement to an increased rating for generalized anxiety 
disorder with posttraumatic stress disorder (PTSD)-like features, 
evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for headaches, evaluated 
as 30 percent disabling.

4.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2003 and April 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The Board notes that the Veteran requested a Travel Board hearing 
before a Veterans Law Judge, but withdrew his request for a 
hearing through written correspondence, dated in April 2010.  The 
Veteran having withdrawn his hearing request, the Board will 
proceed to adjudicate the case based on the evidence of record.  
See 38 C.F.R. § 20.704(e) (2009).

The Board observes that at the time the Veteran filed his 
increased rating claim in 2003, service connection was only in 
effect for his right ear.  By a rating decision dated in February 
2007, service connection was granted for the left ear and a 
noncompensable rating was assigned effective from February 3, 
1969.  The RO subsequently found clear and unmistakable error in 
the February 2007 decision in awarding service connection for 
left ear hearing loss, and by a March 2010 rating decision 
proposed to sever service connection.  In this case, since 
severance of service connection for left ear hearing loss has not 
yet been affected, the Board will consider the Veteran's rating 
claim as being for bilateral hearing loss.  


FINDINGS OF FACT

1.  Audiometric testing done for VA compensation purposes reveals 
no worse than level VIII hearing acuity in the right ear and 
level I hearing acuity in the left ear.

2.  The Veteran's service connected generalized anxiety disorder 
with PTSD-like features is manifested by an occupational and 
social impairment with reduced reliability and productivity.

3.  The Veteran's service-connected headaches are manifested by 
characteristic prostrating attacks occurring on an average once a 
month.

4.  The Veteran's service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), 
4.86 (2009).

2.  The criteria for an increased rating for the Veteran's 
generalized anxiety disorder with PTSD-like features have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.130 (Diagnostic Code 9400).

3.  The criteria for an increased rating for the Veteran's 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130 (Diagnostic Code 8100).

4.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in June 2003, 
October 2003, November 2004, April 2005, October 2007, and 
January 2009.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's subsequent 
actions.  Mayfield, at 128.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in correspondence dated in 
March 2006.  The RO also provided a statement of the case (SOC) 
and supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text of 
the relevant portions of the VA regulations.

The Veteran was notified in correspondence dated in March 2006 
and January 2009 that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Although the complete notice was not provided until after the RO 
initially adjudicated the Veteran's increased rating claims, the 
claims were properly re-adjudicated in March 2010, which followed 
the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service medical records, post-service medical records, Social 
Security Administration (SSA) records, and secured examinations 
in furtherance of his claims.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the rating question issues on appeal 
were obtained in November 2003 (hearing loss), March 2006 
(hearing loss), May 2006 (hearing loss examination addendum), 
November 2007 (TDIU), December 2007 (generalized anxiety), March 
2009 (hearing loss), and April 2009 (TDIU and generalized anxiety 
examination addendums).  38 U.S.C.A. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that VA examinations obtained in this case are 
adequate for rating purposes as they consider all of the 
pertinent evidence of record, to include the statements of the 
appellant, and provide the medical information necessary to apply 
the appropriate rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating question issues 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claims

The Veteran contends that he is entitled to increased ratings for 
his service-connected hearing loss, generalized anxiety with 
PTSD-like symptoms, and headaches.  He also contends that he is 
unemployable as a result of his psychiatric disability.

Law

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As 
discussed in detail below, staged ratings are not warranted in 
these claims.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  



Analysis

Hearing Loss 

Defective hearing is rated in accordance with the criteria set 
forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the veteran's 
hearing loss, the Board notes that hearing loss evaluations are 
determined by a mechanical application of the rating schedule, 
which is grounded on numeric designations assigned to audiometric 
examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1999).  Ratings range from zero to 100 percent based 
on organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To rate the degree of disability, the rating 
schedule establishes 11 auditory acuity levels ranging from level 
I, for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85.  When an examiner certifies that use 
of the speech discrimination test is not appropriate because of, 
for example, inconsistent speech discrimination scores, the 
degree of disability is to be based only on puretone threshold 
averages utilizing Table VIA, Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average.  38 C.F.R. 
§ 4.85(c).

The Board must also consider the provisions of 38 C.F.R. § 4.86, 
which offers the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Exceptional 
patterns are those where the puretone thresholds at each of the 
four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 2000 
Hertz is 70 decibels or more.  As can be seen here, the Veteran 
does not have an exceptional pattern of hearing loss.  Therefore, 
the provisions of 38 C.F.R. § 4.86 do not apply here.

The Veteran was afforded a VA examination in November 2003.  His 
puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
60
85
85
LEFT
10
10
10
15
15

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 56 percent in the right 
ear and 94 percent in the left ear.  

At a VA examination in March 2006, the Veteran had puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
65
90
95
LEFT
0
10
10
15
20

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 84 percent in the right 
ear and 98 percent in the left ear.  

At a VA examination in March 2009, the Veteran had puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
60
85
85
LEFT
5
10
10
20
25

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 82 percent in the right 
ear and 96 percent in the left ear.  The Veteran reported 
difficulty understanding conversations and localizing sounds.  

Beginning with the results of the November 2003 VA audiological 
examination, the puretone threshold averages were 66 for the 
right ear and 13 for the left ear.  38 C.F.R. § 4.85(d).  
Entering Table VI (abbreviated below from 38 C.F.R. § 4.85) with 
the above speech audiometry findings and the speech recognition 
ability of 56 percent for the right ear and 94 percent for the 
left ear, results in scores of VIII for the right ear and I for 
the left ear. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) with 
the above results (right ear with an auditory acuity level of 
VIII and left ear with auditory acuity level of I) shows that, 
based on the November 2003 VA audiological examination results, 
the level of the Veteran's percentage of hearing impairment is 
zero percent, or non-compensable.

Table VII
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Turning to the results of the March 2006 VA audiological 
examination, the puretone threshold averages were 73 for the 
right ear and 14 for the left ear.  38 C.F.R. § 4.85(d).  
Entering Table VI (abbreviated below from 38 C.F.R. § 4.85) with 
the above speech audiometry findings and the speech recognition 
ability of 84 percent for the right ear and 98 percent for the 
left ear, results in scores of III for the right ear and I for 
the left ear. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) with 
the above results (right ear with an auditory acuity level of III 
and left ear with auditory acuity level of I) shows that, based 
on the March 2006 VA audiological examination results, the level 
of the Veteran's percentage of hearing impairment is zero 
percent, or non-compensable.

Table VII
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












Turning to the results of the March 2009 VA audiological 
examination, the puretone threshold averages were 66 for the 
right ear and 16 for the left ear.  38 C.F.R. § 4.85(d).  
Entering Table VI (abbreviated below from 38 C.F.R. § 4.85) with 
the above speech audiometry findings and the speech recognition 
ability of 82 percent for the right ear and 96 percent for the 
left ear, results in scores of III for the right ear and I for 
the left ear. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) with 
the above results (right ear with an auditory acuity level of IV 
and left ear with auditory acuity level of I) shows that, based 
on the March 2009 VA audiological examination results, the level 
of the Veteran's percentage of hearing impairment is zero 
percent, or non-compensable.

Table VII
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Here, the Veteran has been awarded a noncompensable, or zero 
percent, rating.  For the reasons set forth above, the evidence 
does not show that the Veteran is entitled to a compensable 
rating at any time during the pendency of this appeal.  
Therefore, his rating claim is denied.

The above determination is based upon consideration of applicable 
rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  In this 
case, the November 2003 and March 2006 VA examinations pre-dated 
the revised worksheets and therefore, did not discuss the effect 
of the Veteran's hearing loss disability on occupational 
functioning.  Additionally, the March 2009 examination failed to 
discuss effect on occupational functioning.  However, an addendum 
to the March 2006 examination was obtained in May 2006 in 
connection with the Veteran's TDIU claim, which discussed the 
effect on his occupational functioning.  To the extent that any 
VA examination report not include a discussion of the effects of 
the Veteran's hearing loss disability on occupational functioning 
and daily life, the Board finds no prejudice to the Veteran.  
Moreover, the evidence does not show that the Veteran's hearing 
difficulties have resulted in marked interference with employment 
or activities of daily life.  Thus, any error on the part of the 
any VA examiner in failing to address the effects of the 
Veteran's hearing loss disability on occupational functioning and 
daily life in the examination report is harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim for an increased rating.

Generalized Anxiety with PTSD-Like Features

The Veteran's generalized anxiety with PTSD-like features been 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under 
Diagnostic Code 9400, a 50 percent evaluation is warranted if the 
evidence establishes there is occupational and social impairment, 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is for application when there is total 
occupation and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of the 
types and degrees of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442-43 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's disability 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission. The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).  
When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school function (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

The Veteran was afforded a VA examination in December 2007.  The 
Veteran reported that his anxiety symptoms had neither increased 
nor decreased since his last examination in 2006.  He reported 
that his anxiety symptoms were more noticeable when he was alone 
and less noticeable when he was busy and/or in social settings.  
The Veteran reported that he established and had been maintaining 
a dating relationship for the past 18 months, and characterized 
the relationship as positive.  He also reported that he remained 
close to his children and spoke to them frequently, although he 
was unable to recall if he had grandchildren.  He reported that 
he got along with his siblings, although he did not feel close 
with them.  The Veteran consistently stressed that he was very 
active in his church community.  He participated in a leadership 
program through his church and engaged in bible study and 
preaching.  He commented that he enjoyed being around others when 
he was not annoyed.  He denied having anger or irritability 
difficulties and did not indicate that he had difficulties 
forming and maintaining social relationships.  However, he did 
report that he did not establish close relationships outside of 
his girlfriend and family members because he had difficulty 
trusting people.  He reported that he had more good days than bad 
days and described his mood and quality of life as excellent.  

Mental status examination reveals that the Veteran's grooming and 
hygiene were adequate.  He was oriented to person, place, and 
time.  Speech was clear, but of rapid rate and tangential at 
times.  Although immediate memory was intact, he was unable to 
recall items after a period of delay even when semantic and 
categorical clues were provided.  He did comment that he had 
difficulty with his memory.  Attention, concentration, and 
impulse control were poor.  His mood was noticeably elevated, and 
his affect was appropriate, reactive and congruent with his mood.  
He appeared to be able to complete activities of daily living 
congruent with his age cohort.  The Veteran's GAF score was 67.  
The examiner opined that the Veteran's reports, as well as the 
notes by his providers in his medical record, strongly suggested 
that he was able to function appropriately in his recreational, 
social, and religious activities.  The examiner noted that the 
Veteran generally characterized himself as functioning well.

A VA Mental Disorders examination was performed in April 2009.  
The examiner provided a review of relevant VA treatment records.  
A record dated in February 2007 revealed that the Veteran 
maintained a relatively active life of activities and, in fact, 
generally indicated that he only had significant anxiety or PTSD-
like symptoms when he was not working or engaged in activity.  A 
record dated in January 2008 shows that the Veteran seemed to be 
functioning adequately in his recreational, social, and religious 
activities.  The Veteran's anxiety symptoms did not seem to 
compromise the Veteran's work function.  The examiner noted that 
a VA treatment dated in October 2008 showed a GAF score of 65.  
The Veteran's mental status was essentially noted to be within 
normal limits.  The examiner stated that it was less likely that 
his psychiatric symptoms alone precluded the possibility of some 
kind of employment.  

Here, based on a review of the evidence, the Board finds that the 
Veteran's generalized anxiety with PTSD-like features disability 
picture more nearly approximates the criteria required for the 
currently assigned 50 percent rating and that a higher rating is 
not warranted at any time during the pendency of this appeal.  38 
C.F.R. § 4.7.

Collectively, the pertinent medical evidence of record shows that 
the Veteran's symptomatology has included anxiety, impairment of 
short -term memory; impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.

The Board acknowledges the Veteran's contentions that his 
symptoms warrant a higher rating.  However, the Board notes that 
the treatment records and VA examination findings do not support 
the Veteran's contention.  The records do not show problems akin 
to occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective relationships.

In this case, the evidence does not collectively show 
occupational and social impairment, with deficiencies in most 
areas.  The December 2007 examiner opined that the Veteran was 
able to function appropriately in his recreational, social, and 
religious activities.  The April 2009 examination showed that, 
based on a review of relevant treatment records, the Veteran 
maintained a relatively active life of activities and, in fact, 
generally indicated that he only had significant anxiety or PTSD-
like symptoms when he was not working or engaged in activity.  He 
seemed to be functioning adequately in his recreational, social, 
and religious activities.  The Veteran's anxiety symptoms did not 
seem to compromise the Veteran's work function.  The Veteran's 
mental status was essentially noted to be within normal limits.  
The VA examination and VA treatment records do not show an 
increase in the Veteran's symptomatology during the appeal.  
Rather, the Veteran's PTSD symptomatology is shown to have been 
relatively consistent throughout the pendency of the appeal.

In this regard, the Board notes that the Veteran's GAF scores 
were 65 and 67.  As noted above, GAF scores of 61-70 are 
indicative of some mild symptoms.  The Board finds that the 
scores of 65 and 67 are not indicative of an impairment 
warranting more than a 50 percent rating.

The Board notes that, while important, the GAF scores assigned in 
a case are not dispositive of the evaluation and must be 
considered in light of the actual symptoms of the Veteran's 
disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent 
and severity of the Veteran's actual PTSD symptoms reported 
and/or shown are suggestive of reduced reliability and 
productivity due to such symptoms as impairment of short and 
long-term memory; impaired judgment; impaired abstract thinking; 
and; difficulty in establishing and maintaining effective work 
and social relationships; i.e. the level of impairment 
contemplated in the currently assigned 50 percent rating for 
psychiatric disabilities.

For the reasons set forth above, the Veteran's generalized 
anxiety disorder with PTSD-like features cannot be said to equate 
to the criteria required for a 70 percent rating.  In other 
words, the disability picture evident in the record demonstrates 
that the Veteran's generalized anxiety disorder with PTSD-like 
symptoms is adequately evaluated by the 50 percent rating.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert at 55; Ortiz, 274 F. 
3d 1361.  The preponderance of the evidence in this case is 
against the Veteran's claim for an increased rating.

Headaches

The Veteran's headaches have been rated by the RO as analogous to 
Diagnostic Code 8100, migraine.  38 C.F.R. § 4.124a.  Under 
Diagnostic Code 8100, a 30 percent rating is for application when 
there are characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 50 percent 
rating, the highest available, is for application when there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The rating criteria do not define "prostrating," nor has the 
Court.  The Board notes, however, that DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1523 (30th Ed. 2003), defines "prostration" as 
"extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II 
NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as 
"physically or emotionally exhausted; INCAPACITATED."

The Veteran was afforded a VA general medical examination in 
November 2007.  At that examination, the Veteran did not provide 
a description of his headaches, other than from that his 
headaches came and went in relation to his psychiatric problems.  

At his December 2007 psychiatric examination, the Veteran 
reported that he developed headaches approximately once every two 
weeks, and indicated that hearing loud noises triggered his 
headaches.  He consistently reported that his headaches did not 
impair his ability to function for longer than a few hours.  He 
reported that he managed his headaches by laying down and 
sleeping.  Upon awakening, the headaches were reported to be 
gone.  The Veteran did not report that his headaches affected his 
occupational functioning to any degree.

A VA neurological opinion was obtained in April 2009 from the 
same examiner who performed the November 2007 general medical 
examination.  The examiner noted a review of the claims file.  
The examiner reported that at the time of the November 2007 
examination, the Veteran reported that his headaches were part of 
his psychiatric syndrome.  The Veteran did not think that he was 
having migraines and was not receiving any treatment for migraine 
headaches.  The examiner noted that the Veteran's physical 
problems did not prevent him from obtaining and keeping gainful 
employment.  

The April 2009 VA psychiatric opinion noted that a January 2008 
VA treatment record reveals that the Veteran did not indicate 
that his headaches had any effect on his performance of 
activities.

Here, the evidence does not show that the Veteran has very 
frequent, completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  Therefore, based on a review 
of the evidence, the Board finds that a rating greater than 30 
percent is not warranted at any time during the pendency of this 
appeal.  The preponderance of the evidence in this case is 
against the Veteran's claim for an increased rating.

Extraschedular Consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 38 
C.F.R. § 3.321 (2009).  The current evidence of record does not 
demonstrate that the hearing loss, generalized anxiety with PTSD-
like features, and headaches have resulted in frequent periods of 
hospitalization or in marked interference with employment.  § 
3.321.  It is undisputed that the Veteran's hearing loss, 
generalized anxiety with PTSD-like features, and headaches have 
an effect on employability, but it bears emphasis that the 
schedular rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1 (2009).  In this case, the very 
problems reported by the Veteran are specifically contemplated by 
the criteria discussed above.  The schedular rating criteria in 
this case reasonably describe the Veteran's disability level and 
symptomatology and the assigned schedular evaluation is adequate.  
Therefore, referral for an extraschedular rating is not required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).



TDIU

The Veteran contends that he is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disability; specifically his generalized anxiety 
disorder with PTSD-like features.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2009).  Total ratings are authorized for 
any disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected disability 
may be assigned where the veteran is rated at 60 percent or more 
for a single service-connected disability, or rated at 70 percent 
for two or more service-connected disabilities and at least one 
disability is rated at least at 40 percent, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's education 
and employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to 
any non-service-connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2009) (age may 
not be a factor in evaluating service- connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Veteran is service connected for generalized anxiety disorder 
with PTSD-like features at 50 percent disabling; headaches 
associated with generalized anxiety disorder with PTSD-like 
features at 30 percent disabling; eczematous dermatitis of face 
and scalp at 10 percent disabling; residuals, fracture of distal 
fibula of the left ankle at zero percent disabling; hearing loss 
at zero percent disabling; and scar above the right eyebrow at 
zero percent disabling.  The Veteran's disabilities combine to 70 
percent disabling since November 5, 2004, with one disability 
rated at least 40 percent disabling.  As such, the Veteran meets 
the criteria for consideration for entitlement to TDIU on a 
schedular basis because the rating satisfies the percentage 
requirements of 38 C.F.R. § 4.16a.

Even so, before awarding a total rating, it must be found that 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service- connected disabilities.

Consequently, the Board must determine whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a 
Veteran may be unemployed or has difficulty obtaining employment 
is not determinative.  The ultimate question is whether the 
Veteran because of service-connected disability is incapable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Van Hoose, supra.  In making 
its determination, VA considers such factors as the extent of the 
service- connected disability, and employment and educational 
background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

Taking into account all of the evidence of record, the Board 
finds that the evidence does not warrant award of a TDIU.  While 
the Veteran meets the schedular requirement for a TDIU the 
evidence does not demonstrate that he is unable to secure or 
follow substantially gainful occupation solely as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

On his application for individual unemployability, the Veteran 
reported that he last worked full time as a machine fixer in 
1978.  He has been in receipt of SSA benefits, which were awarded 
due to a primary diagnosis of atypical organic brain syndrome and 
a secondary diagnosis of generalized anxiety disorder since 1987.  
Regarding his education background, he reported that he completed 
three years of high school.

Statements from the Veteran repeatedly indicate that he claims 
unemployability as the result of his generalized anxiety disorder 
with PTSD-like features.  

Regarding the severity of his disabilities, a May 2006 addendum 
to the March 2006 VA audiological examination shows that the 
Veteran's hearing loss did not affect his ability to 
obtain/maintain gainful employment.  The examiner noted that the 
Veteran had normal hearing in the left ear and an aidable hearing 
loss in the right ear.  Even without a hearing aid in the right 
ear, the Veteran could still communicate with the normal hearing 
in the left ear.  The examiner opined that only one "good" ear 
was required to develop and/or maintain conversational skills so 
there was no audiological reason that the Veteran could not 
obtain/maintain gainful employment.

At the November 2007 VA general medical examination, the Veteran 
reported that he had no problems with his left ankle.  As to his 
scars, the examiner noted that no facial scars were evident on 
examination.  The Veteran reported that he had no problems with 
his facial scars.  The examiner noted that the Veteran's claim 
was basically on account of his mental problems.  

At the December 2007 VA psychiatric examination, the Veteran 
reported that in addition to receiving SSA benefits, he did odd 
jobs of mowing lawns, planting gardens, and collecting and 
selling scrap metal.  The Veteran stressed that he was able to 
pay his bills and had no financial difficulties at that time.  He 
maintained that he wished to have an increase in the percentage 
of his service-connection so that he would be able to stop 
collecting and selling scrap metal, particularly since he had 
less room to store such items in his new apartment.  He did 
mention that he wanted to continue cutting yards and gardening as 
he enjoyed that type of work.  The Veteran did not report that 
his headaches affected his occupational functioning to any 
degree.  The Veteran reported that pain throughout the right side 
of his body, which he contends was injured in service, interfered 
with his ability to work.  The Veteran stressed that he was 
unable to engage in jobs requiring him to use the right side of 
his body.  He denied that his anxiety symptoms impaired his 
ability to find and maintain gainful employment.  The examiner 
opined that the Veteran's symptoms of generalized anxiety 
disorder with PTSD-like features less likely than not interfered 
or prevented the Veteran from performing activities consistent 
with his work experience, intellectual capacity, and prior 
education/training.  
An addendum from the November 2007 examiner following a review of 
the claims file dated in April 2009 shows that the opinion 
regarding the Veteran's ability for employment did not change.  
The examiner stated the records attributed his unemployability 
more to physical rather than psychiatric impairments.  It was 
further noted that the evidence demonstrated he might be able to 
sustain employment that was less physical than his usual 
employment and that he was not precluded from employment due to 
his psychiatric symptoms alone.

Here, based on a review of the overall evidence, the Board finds 
that the Veteran's service-connected disabilities do not render 
him unable to secure or follow a substantially gainful 
occupation.  The Board acknowledges that the Veteran is in 
receipt of benefits from SSA based, in part, on his generalized 
anxiety disorder.  The Board observes that SSA employs different 
criteria than VA in determining total disability and, thus, the 
Board is not required to reach the same conclusion, as the 
statutes and regulations governing the VA adjudications are 
substantially different from those governing SSA adjudications.  
See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  In this 
case, there are no medical opinions that the Veteran is entitled 
to total disability for VA purposes.

The Board also acknowledges the Veteran's contention that he 
cannot work primarily because of his psychiatric disorder.  His 
various service connected disabilities are obviously severe as 
demonstrated by his 70 percent combined disability evaluation.  
The Board by no means wishes to dismiss this fact or minimize the 
profound effect that these disabilities have on the Veteran's 
life.  However, the Board is persuaded by the evidence, which 
does not show that he is unable to secure or follow substantially 
gainful occupation as a result of his service-connected 
disabilities.  The record does not contain any medical opinions 
that indicate that the Veteran's disabilities combine to render 
him unable to secure or follow a substantially gainful 
occupation.  As discussed above, the December 2007 VA psychiatric 
examiner opined that the Veteran's symptoms of generalized 
anxiety disorder with PTSD-like features less likely than not 
interfered or prevented the Veteran from performing activities 
consistent with his work experience, intellectual capacity, and 
prior education/training.  Moreover, as evidenced by the 
Veteran's statements to that examiner, the Veteran was seeking a 
total disability rating mainly be able to stop collecting and 
selling scrap metal.  The record does not indicate an inability 
to secure or follow substantially gainful employment.  

With regards to the Veteran's contention that pain on the right 
side of his body affects his ability to work, the Board observes 
that aside from hearing loss and a scar on his face, the Veteran 
does not have any service-connected disabilities on the right 
side of his body.  

Although the Veteran's disabilities may cause interference to 
some extent with employment, such interference is contemplated in 
the combined 70 percent evaluation currently assigned, and the 
evidence of record does not demonstrate that his service-
connected disabilities, alone, results in unemployability.  
Consequently, the claim for a total disability rating for 
compensation purposes based on individual unemployability must be 
denied.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert at 55. Therefore, 
on the basis of the above analysis, and after consideration of 
all the evidence, the Board finds that the preponderance of the 
evidence is against the claim.  A total rating based on 
unemployability therefore is not warranted.







CONTINUED ON NEXT PAGE


ORDER

Entitlement to an increased rating for hearing loss is denied.

Entitlement to an increased rating for generalized anxiety 
disorder with posttraumatic stress disorder PTSD-like features is 
denied.

Entitlement to an increased rating for headaches is denied.

Entitlement to a total rating based on individual employability 
due to service-connected disability is denied.



____________________________________________
T. L. DOUGLAS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


